Case: 14-10142    Date Filed: 11/21/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10142
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cr-00118-GAP-TBS-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                    versus

PATRICK HYMON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (November 21, 2014)



Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-10142       Date Filed: 11/21/2014      Page: 2 of 2


       Patrick Hymon appeals his 180-month sentence, imposed after he pleaded

guilty to possession of a firearm and ammunition by a convicted felon in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e)(1). On appeal, Hymon argues the

district court violated his Fifth and Sixth Amendment rights by enhancing his

sentence, pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e)(1), based on prior convictions that were not charged in the indictment nor

proven beyond a reasonable doubt.1 Almendarez-Torres v. United States, 523 U.S.
224, 226-27 (1998), held that the fact of a prior conviction is not an “element” of

the crime that must be charged in the indictment and proven beyond a reasonable

doubt. Therefore, the district court did not err in enhancing Hymon’s sentence.

Accordingly, we affirm.

       AFFIRMED.




       1
        We review constitutional sentencing issues de novo. United States v. Steed, 548 F.3d
961, 978 (11th Cir. 2008).
                                               2